Citation Nr: 0903491	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran has verified active duty from July 1962 to June 
1965.   A DD Form 214 indicates that he had an additional 
prior period of active duty of approximately 6 months and 22 
days.  He has had numerous additional periods of reserve 
duty. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded for a hearing at a local VA office 
before a member (Veterans Law Judge) of the Board (Travel 
Board hearing).  A Travel Board hearing was previously 
conducted in July 2007.  In May 2008, the Board notified the 
veteran that the Board was unable to record and produce a 
written transcript of the hearing.  The Board offered the 
veteran an opportunity to testify at another hearing.  See 38 
C.F.R. § 20.717.  In June 2008, a request was received from 
the veteran to appear at another Travel Board hearing at the 
RO.  The request was reiterated by the veteran's 
representative in an Informal Hearing Presentation dated in 
December 2008.  There is nothing in the record to indicate 
that the requested hearing has been scheduled, or that the 
veteran has withdrawn his request for such a hearing.  See 
38 C.F.R. § 20.704(b),(e).  In view of the foregoing, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

Schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge of the Board, in accordance with 
the docket number of this case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



